Upon filing the transcript of the appeal the defendant moves the court for a supersedeas or restraining order, directed to the clerk of the superior court in which the plaintiff recovered judgment and forbidding a writ of possession to issue in the cause until determination of the appeal, basing the application upon her own affidavit that the clerk has declared his purpose and is about to issue the writ. The record shows that the defendant is allowed to prosecute her appeal  in forma pauperis; and her counsel insists the order is an (407)  equivalent substitute for both the undertakings specified in the Code — not only for that intended to secure the "costs and damages which may be awarded" pursuant to section 303; but for that also mentioned in several succeeding sections, which "stays all further proceedings in the court below upon the judgment appealed from, or upon the matter embraced therein." Sec. 308.
We cannot give this comprehensive scope and effect to the order, and in our opinion it simply dispenses with the undertaking first mentioned and removes that obstacle in the way of a review of the cause *Page 321 
in this court. The statute (Acts 1873-74, ch. 60,) by virtue of which the appellant claims to be left in undisturbed possession of property adjudged to belong to the plaintiff, pending the appeal, was manifestly enacted to obviate the consequences of a construction put upon the act of 1868-69, ch. 96 in Weber v. Taylor, 66 N.C. 412, and Mitchell v. Sloan, 69 N.C. 10, in which it is decided that the authority to bring the suit without giving security is exhausted by the trial in the superior court; and the purpose and effect of the enactment are to extend the privilege to the prosecution of the action to a final determination in the court of last resort. When the defeated suitor shall be unable from poverty to give the prescribed security and shall furnish the required professional certificate, it is the "duty of the judge of the superior court to make an order allowing said party to appeal" * * * "as in other cases of appeal now allowed by lawwithout giving security therefor."
It was certainly not the purpose of the general assembly in allowing the appeal, as a matter of right, under such circumstances, to arrest the execution of the judgment also, without those securities necessary and prescribed for the indemnity and protection of the other and successful party from losses, which he may thereby sustain. An injunction will not be granted, nor any of those stringent          (408) ancillary remedies of arrest, attachment and the like, which may occasion damage and yet are in furtherance of the action, unless adequate indemnity is provided by those who seek them.
A defendant convicted of crime may be permitted to appeal without giving security for the costs, but he must enter into bond or recognizance for his future appearance to undergo the sentence which may be pronounced. Thesupersedeas or restraining order, now desired, is in substance and effect an interlocutory injunction, and we do not think the right to have it is granted in an act that only dispenses with the security for costs. The appeal is as truly perfected, when it is regularly and properly constituted as a cause to be heard in this court, by compliance with the provisions of section 303, as by a compliance with those which are necessary to a suspension of further action on the judgment. This is all the enabling statute undertakes to secure to the indigent appellant, and this it secures as effectually as if the security for the costs had been provided as required of others. See Stell v. Barham, 85 N.C. 88, where the subject is commented on. The motion must be denied.
PER CURIAM.                                             Motion denied.
Cited: Peebles v. Pate, 86 N.C. 440; Peebles v. Pate, 90 N.C. 354;Fisher v. Mining Co., 94 N.C. 399; Syme v. Badger, 96 N.C. 204; Wallacev. Bellamy, 199 N.C. 765. *Page 322